— Appeal by defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered February 6,1980, as amended September 17, 1980, convicting him of criminal possession of a forged instrument in the second degree (two counts), attempted grand larceny in the third degree (two counts) and criminal possession of stolen property in the first degree (two counts), upon a jury verdict, and imposing sentence. Judgment as amended modified, on the law, by reducing the conviction of criminal possession of stolen property in the first degree to criminal possession of stolen property in the second degree and vacating the sentences imposed thereon, and case remitted to Criminal Term for resentencing. As so modified, judgment affirmed. The defendant argues, and the People concede, that the evidence adduced at trial failed to establish beyond a reasonable doubt that the value of the property in the defendant’s possession exceeded $1,500 and, therefore, the defendant’s convictions for criminal possession of stolen property must be reduced in degree. We agree. The convictions are reduced to criminal possession of stolen property in the second degree. We find no merit in defendant’s other contentions. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.